Citation Nr: 1741042	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-31 671		DATE
		

THE ISSUES

1.  Entitlement to service connection for residuals of a left hand laceration.

2.  Entitlement to service connection for neck pain, to include as due to an undiagnosed illness. 


REMAND

The Veteran had active duty service from November 2005 to March 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in April 2014 and September 2016.  The case has been returned to the Board for appellate review.

In the April 2014 and September 2016 remands, the Board referred the claims of entitlement to service connection for a disability manifested by frequent diarrhea, sinusitis or rhinorrhea, and conjunctivitis of the left eye.  To date, the RO has not adjudicated those claims.  As such, the Board does not have jurisdiction over them, and they are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Entitlement to service connection for residuals of a left hand laceration and neck pain.

In September 2016, the Board remanded the issues, in part, for VA examinations and nexus opinions.  A VA examination was scheduled in December 2016, but was cancelled after the Veteran failed to appear.  The Board acknowledges that the Veteran had a change of address during the period immediately prior to the date that the VA examination was scheduled.  Multiple documents were reported as return to sender in December 2016 due to VA not having an updated address.  The Board also notes that the notice to the Veteran of the date and time of the VA examination is not included in the claims file.  Given the proof of the incorrect address being used by VA prior to the date of the Veteran's VA examination and the lack of notice of the examination documented in the claims folder to ensure the notice was received at the correct address, the Board cannot determine if the Veteran was aware of the scheduled VA examination.  Therefore, the Board finds that a review of the record indicates that the Board's directives were not substantially complied with as noted in the remand portion below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that a new VA examination must be scheduled to comply with the prior remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably with an orthopedic examiner if reasonably available, for a physical examination and nexus opinion.  Notice of the scheduled date and time of the examination provided to the Veteran should be documented in the claims file.  

The examiner should review the claims file and perform any and all studies, tests, and evaluations deemed necessary.  If necessary, a Gulf War examination should be performed.  The examiner should note any diagnosed disability of the left hand and fingers and neck should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any diagnosed left hand disabilities began in service, were caused by service, or are otherwise related to the Veteran's active service.  The examiner should specifically discuss the September 2007 treatment note reflecting the Veteran's report that his left hand was smashed between a 50-caliber machine gun and the gunner turret and his complaints of a small laceration on the proximal small finger and an abrasion on the ring finger.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's neck pain is a manifestation of an undiagnosed illness or a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

c.)  If the Veteran's neck pain is due is a diagnosable disability, then is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed neck disability began in service, were caused by service, or are otherwise related to the Veteran's active service.  The examiner should specifically discuss the March 2006 treatment record showing that the Veteran was involved in a motor vehicle crash with resulting neck pain. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




